DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 5/24/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/10/2019 7/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
In the response from applicant on the restriction requirement on 4/1/2022, applicants agree to withdraw inventions of specie 2 -5 and elect specie 1 (claims 1-7, 12 and 17). Hence Claims 8-11, 13-16 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Applicant's election with traverse of specie 1 (claims 1-7, 12 and 17) in the reply filed on 5/24/2022 is acknowledged. The traversal is on the ground(s) that species are not mutually exclusive. Applicants claim five distinct groups of apparatus/method for an optical element which specifying different structures/steps in languages and figures (see office file on restriction of 4/1/2022), corresponding to different embodiments in instant specification disclosure. The species are independent or distinct because two different combinations, not disclosed as capable of use together, having different structures/operation steps, different functions and different effects are independent. There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics in structures.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

NOTE: withdrawn claims can be rejoined in case of that the withdrawn claims comprising allowable subject matters.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, the term of “diffracted beams” (line 10) are indefinite and lacks antecedent. Claim 1 cites “a diffracted beam” (line 3); but claim 1 does not specify “diffracted beams”. Instant specification teaches that the array lenses are respectively configured to superimpose (e.g., overlap) each of the received respective sectors of the claimed diffracted beam, so that a composite diffracted beam of light is generated (see, for example, application publication ¶[0029]). Hence, the first array lens and second array lens appear to superimpose/overlap received respective sectors of the claimed diffracted beam to generate a composite diffracted beam responsive to the diffracted pattern of illumination. Further, in Instant specification, nowhere teaches that the array lenses have diffractive functions, therefore the term of “the first array lens and second array lens configured to generate overlapping diffracted beams…” become unclear.

Claims 2-7, 12 and 17  are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Kurtz et al (US 6577429).

Regarding Claim 1, Kurtz teaches a system (abstract; fig. 1), comprising: 

a diffractive optical element (fig. 1, 150 or 160) adapted to be optically coupled to a coherent light beam illuminator (fig. 1, 110), the diffractive optical element configured to generate a diffracted beam of light responsive to an incident coherent light beam, the diffracted beam of light including a diffracted pattern of illumination (col. 5, line 50-67, The laser 110 can be, for example, a solid state laser, a fiber laser, a gas laser, or a semiconductor laser; col. 8, line 10-18, The one-dimensional diffuser 150 produces just enough diffusion in order to efficiently illuminate the light valve and not enough to introduce flare light at the image. Exemplary one dimensional diffusers include diffractive line generators, available from MEMS Optical,…; col. 12, line 56-60, An electrically controllable de-speckling modulator 160 can function to distort or scramble the phase fronts of the incident light; col. 16, line 18-25, the electrically controllable de-speckling modulator 160 may impart sufficient phase perturbations, such as diffraction or scatter, to the light beam to actually cause the source lagrange or etendue to be measurably increased).

a lens array optically coupled to the diffractive optical element (fig. 1, 178a, 178b), the lens array including a first array lens configured to receive a first sector of the diffracted pattern of illumination, and wherein the lens array includes a second array lens configured to receive a second sector of the diffracted pattern of illumination, the first array lens and second array lens configured to generate overlapping diffracted beams responsive to the diffracted pattern of illumination (col. 6, line 55-65, The first and second lenslet arrays 178a and 178b include a plurality of lenslets with cylindrical surfaces, arrayed in a one-dimensional pattern. The second lenslet array 178b is separated from the first lenslet array 178a by approximately the focal length of the lenslets on the first lenslet array 178a, such that each lenslet in the first lenslet array 178a focuses light into the corresponding lenslet in the second lenslet array 178b. Other designs are possible in which the first and second lenslet arrays 178a and 178b are different, but are matched to provide the desired illumination; col. 7, line 3-10, The second lenslet array 178b, works in combination with the condenser lens 185, to image the lenslets of first lenslet array 178a in overlapping fashion to provide an area of uniform illumination at the linear spatial light modulator 200), and 

a spatial light modulator optically coupled to the lens array (fig. 1, 200), the spatial light modulator configured to form an image beam responsive to the overlapping diffracted beams (col. 7, line 27-33, The linear spatial light modulator 200 generates a single line 220 of the image at any moment in time).

Regarding Claim 2, Kurtz teaches the system of claim 1, comprising a projection focusing element optically coupled to the spatial light modulator, the projection focusing element configured to focus the image beam for view (fig. 1, 205).

Regarding Claim 3, Kurtz teaches the system of claim 1, comprising the coherent light beam illuminator, the coherent light beam illuminator including a light source configured to generate the incident coherent light beam (fig. 1, 110; col. 5, line 50-67, The laser 110 can be, for example, a solid state laser, a fiber laser, a gas laser, or a semiconductor laser).

Regarding Claim 4, Kurtz teaches the system of claim 3, wherein the coherent light beam illuminator is a first coherent light beam illuminator, the light source is a first light source and the incident coherent light beam is a first incident coherent light beam, and further comprising a second coherent light beam illuminator, the second coherent light beam illuminator including a second light source configured to generate a second incident coherent light beam, the second coherent light beam illuminator optically coupled to the lens array (fig. 1, 110; col. 5, line 50-67, The laser 110 can be, for example, a solid state laser, a fiber laser, a gas laser, or a semiconductor laser; Another suitable laser is the Q-switched RGB laser developed by Q-Peak; --the Q-switched RGB laser comprising coherent light beams of red, green and blue, --first/second coherent light beam illuminators).

Regarding Claim 5, Kurtz teaches the system of claim 4, wherein the first and second light sources are configured to be time- multiplexed to illuminate the lens array at different times (--while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114. Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138). 

Regarding Claim 6, Kurtz teaches the system of claim 4, wherein the diffractive optical element is a first diffractive optical element and the diffracted beam of light is a first diffracted beam of light, and further comprising a second diffractive optical element optically coupled to the second coherent light beam illuminator, the diffractive optical element configured to generate a second diffracted beam of light responsive to the second incident coherent light beam, the second diffracted beam of light including a second diffracted pattern of illumination, the first array lens configured to receive a first sector of the second diffracted beam of light, the second array lens configured to receive a second sector of the second diffracted pattern of illumination of the second diffracted beam of light (fig. 1, 110, 150, 160, 178a, 178b; fig. 1, 110; col. 5, line 50-67, The laser 110 can be, for example, a solid state laser, a fiber laser, a gas laser, or a semiconductor laser; Another suitable laser is the Q-switched RGB laser developed by Q-Peak; --the Q-switched RGB laser (110) comprising coherent light beams of red, green and blue, --first/second coherent light beam illuminators; col. 8, line 10-18, The one-dimensional diffuser 150 produces just enough diffusion in order to efficiently illuminate the light valve and not enough to introduce flare light at the image. Exemplary one dimensional diffusers include diffractive line generators, available from MEMS Optical, --150-- diffractive optical element; col. 16, line 18-25, the electrically controllable de-speckling modulator 160 may impart sufficient phase perturbations, such as diffraction or scatter,-- 160 diffractive optical element; 150, 160 –first/second diffractive optical elements).

Regarding Claim 7, Kurtz teaches the system of claim 1, wherein the first and second sectors of the diffracted beam of light are mutually distinct sectors (fig. 1, 178a, 178b,--each lenslet in 178a, 178b are mutually distinct).

Regarding Claim 12, Kurtz teaches the system of claim 1, further comprising an inverting lens, the inverting lens optically coupled to the lens array, the lens array configured to focus the first and second sectors of the diffracted pattern of illumination upon a same portion of the inverting lens (fig. 1, 180).

Regarding Claim 17, Kurtz teaches the system of claim 1, comprising the coherent light beam illuminator, the coherent light beam illuminator including a laser and fiber optics, the fiber optics coupled between the laser and the diffractive optical element (fig. 1, 110; col. 5, line 50-67, The laser 110 can be, for example, a solid state laser, a fiber laser, a gas laser, or a semiconductor laser; -- fiber laser comprising optical fibers and fibers coupling to lasers).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

/JIE LEI/Primary Examiner, Art Unit 2872